As filed with the Securities and Exchange Commission on February 29, 2016. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 America First Multifamily Investors, L.P. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 47-0810385 (I.R.S. Employer Identification Number) 1004 Farnam Street, Suite 400Omaha, Nebraska (Address of Principal Executive Offices) (Zip Code) America First Multifamily Investors, L.P. 2015 Equity Incentive Plan (Full title of the plan) Craig S. Allen Chief Financial Officer The Burlington Capital Group LLC 1004 Farnam Street, Suite 400
